Citation Nr: 0602238	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The appellant served on duty from January to July 1981.  He 
was discharged due to the presence of a personality disorder.  
The appellant filed a claim in October 1992 seeking service 
connection for a mental condition.  Various medical treatment 
records were obtained by the RO in connection with this claim 
and associated with the claims folder.  However, the Board 
observes that the appellant has placed VA on notice of 
potentially relevant records located with his insurance 
carriers.  These insurance carriers were identified as CIGNA 
Health Insurance, Aetna, United Way, and Guardian Insurance.  
VA has an affirmative duty to assist claimants obtain 
relevant records.  See 38 U.S.C.A. 5103A(b)(1) (West Supp. 
2005)(VA is required to make reasonable efforts to obtain 
relevant records which the claimant has adequately identified 
to VA); see also  White v. Derwinski, 1 Vet.App. 519, 521 
(1991) (the duty to assist requires the Secretary to obtain 
private records which may be relevant to the veteran's 
claim).  A review of the claims folder discloses no attempt 
by VA to assist the appellant in obtaining these records. 

 Accordingly, this case is REMANDED for the following action:

1.  The RO should request pertinent 
medical treatment records from the 
insurance carriers identified by the 
appellant after securing the necessary 
"Authorization and Consent to Release 
Information" from the appellant.  All 
attempts to secure these records should 
be associated with the claims folder and 
the appellant should be notified of the 
outcome.

2.  The AOJ should attempt to obtain any 
service department psychiatric in-patient 
or outpatient records.

3.  The AOJ should schedule the veteran 
for a psychiatric evaluation.  The 
examiner should establish his/her 
credentials.  The purpose of the 
examination is to confirm the presence of 
a personality disorder and determine 
whether there is any relationship between 
the post-service diagnoses and service.  
The examiner should determine whether 
there is a psychiatric disorder and if 
present whether there is a relationship 
to service, including the in-service 
report of a personality disorder.

4.  The AOJ is to inform the appellant 
that if the appellant has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to the final 
outcome.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


